RICHARD E. ZUCKERMAN
Principal Deputy Assistant Attorney General

LANDON YOST
Trial Attorney, Tax Division, U.S. Department of Justice
P.O. Box 683
Ben Franklin Station
Washington, D.C. 20044
Tel: (202) 307-2144
Fax: (202) 307-0054
Landon.M.Yost@usdoj.gov
Western.Taxcivil@usdoj.gov

Of Counsel:
BRYAN SCHRODER
United States Attorney
District of Alaska

Attorneys for the United States of America

                         UNITED STATES DISTRICT COURT

                                DISTRICT OF ALASKA


UNITED STATES OF AMERICA,
                                              Case No.
                           Plaintiff,
vs.
                                              UNITED STATES’ COMPLAINT
DEBRA R. MURDOCK; RONALD D.
PETERSEN; P PLUS CONTRACTOR,

                           Defendants.


       The plaintiff, the United States of America, complains and alleges as follows:

                 INTRODUCTION, JURISDICTION, AND VENUE

       1.     This is a civil action to reduce to judgment the outstanding federal tax

liabilities assessed against defendants Debra Murdock, Ronald Petersen, and P Plus

Contractor.



                                                                                  Page 1 of 7

      Case 3:19-cv-00083-JWS Document 1 Filed 03/28/19 Page 1 of 7
        2.      This action is brought pursuant to 26 U.S.C. § 7401 at the direction of the

Attorney General of the United States and at the request of, and with the authorization of,

the Chief Counsel of the Internal Revenue Service, a delegate of the Secretary of the

Treasury of the United States.

        3.      This Court has jurisdiction over this action pursuant to 26 U.S.C. § 7402

and 28 U.S.C. §§ 1331, 1340, and 1345.

        4.      Venue properly lies in the District of Alaska pursuant to 28 U.S.C.

§§ 1391 and 1396 because the tax liabilities accrued in Alaska, and because Ms. Murdock

and Mr. Petersen reside in Alaska.

                         IDENTIFICATION OF DEFENDANTS

        5.      Ms. Murdock and Mr. Petersen currently reside in Wasilla, Alaska, within

the jurisdiction of this Court.

        6.      P Plus Contractor is a sole proprietorship in the state of Alaska. Ms.

Murdock is the sole proprietor.

                     FIRST CLAIM FOR RELIEF:
             REDUCTION OF FEDERAL TAX ASSESSMENTS
       AGAINST MS. MURDOCK AS THE SOLE PROPIETOR OF P PLUS
                    CONTRACTOR TO JUDGMENT

        7.      The United States re-alleges paragraphs 1 through 6 above.

        8.      On the dates, in the amounts, and for the tax periods and types set forth

below, a duly authorized delegate of the Secretary of the Treasury made the following

timely and proper assessments against Ms. Murdock as the sole proprietor of P Plus

Contractor:




                                                                                    Page 2 of 7

      Case 3:19-cv-00083-JWS Document 1 Filed 03/28/19 Page 2 of 7
Type of Tax               Tax Period                 Date Assessed              Amount Assessed1

Form 941                  09/30/2006                 03/24/2008                 $3,894.67 (T)
                                                     03/24/2008                 $876.30 (P3)
                                                     03/24/2008                 $389.46 (P2)
                                                     03/24/2008                 $331.05 (P1)
                                                     03/24/2008                 $551.69 (I)
                                                     04/28/2008                 $194.73 (P2)
                                                     11/21/2011                 $580.11 (P1)
                                                     04/27/2015                 $1.787.42 (I)
Form 941                  06/30/2007                 03/17/2008                 $3,123.29 (T)
                                                     03/17/2008                 $702.74 (P3)
                                                     03/17/2008                 $312.33 (P2)
                                                     03/17/2008                 $124.93 (P1)
                                                     03/17/2008                 $189.15 (I)
                                                     04/21/2008                 $156.16 (P2)
                                                     11/21/2011                 $655.89 (P1)
                                                     04/27/2015                 $1,452.21 (I)
Form 941                  09/30/2007                 03/17/2008                 $4,512.83 (T)
                                                     03/17/2008                 $812.31 (P3)
                                                     03/17/2008                 $451.28 (P2)
                                                     03/17/2008                 $112.82 (P1)
                                                     03/17/2008                 $151.73 (I)
                                                     04/21/2008                 $225.64 (P2)
                                                     11/21/2011                 $1,002.89 (P1)
                                                     04/27/2015                 $1,891.01 (I)
Form 941                  12/31/2007                 03/17/2008                 $2,354.20 (T)
                                                     03/17/2008                 $105.94 (P3)
                                                     03/17/2008                 $23.54 (P1)
                                                     03/17/2008                 $21.74 (I)
                                                     03/07/2011                 $300.86 (T)
                                                     03/07/2011                 $15.04 (P3)
                                                     11/21/2011                 $589.08 (P1)
                                                     11/19/2012                 $36.10 (P1)
                                                     11/25/2013                 $15.04 (P1)
                                                     04/27/2015                 $917.14 (I)
Form 941                  12/31/2008                 11/16/2009                 $1,785.96 (T)
                                                     11/16/2009                 $105.10 (P3)
                                                     11/16/2009                 $23.36 (P1)
                                                     11/16/2009                 $19.36 (I)
                                                     11/21/2011                 $93.41 (P1)
                                                     04/27/2015                 $131.07 (I)
§ 6721 Civil              12/31/2005                 11/17/2008                 $3,681.80 (P4)

1
  Key: T = Tax Assessed; P1 = Failure to Pay Tax Penalty; P2 = Failure to Deposit Penalty; P3 = Late
Filing Penalty; P4 = 6721 Penalty; I = Interest.


                                                                                               Page 3 of 7

       Case 3:19-cv-00083-JWS Document 1 Filed 03/28/19 Page 3 of 7
Penalty                                       04/27/2015              $925.76 (I)
§ 6721 Civil          12/31/2006              10/19/2009              $1,355.80 (P4)
Penalty                                       04/27/2015              $145.95 (I)


       9.      In accordance with 26 U.S.C. § 6303, timely and proper notice of the

assessments set forth in paragraph 8, above, has been given to Ms. Murdock and P Plus

Contractor, stating the amount and demanding payment thereof.

       10.     Despite timely notice and demand for payment of the assessments set forth

in paragraph 8, above, Ms. Murdock and P Plus Contractor have neglected, refused, or

failed to pay the assessments against them.

       11.     Ms. Murdock and P Plus Contractor remain indebted for the balance of the

assessments described in paragraph 8 above, plus accrued interest and statutory additions

according to law, less any payments or credits.

       12.     Since the dates of the assessments described in paragraph 8, above,

interest has accrued as provided by law. The total amount due and owing on the

assessments described in paragraph 8, above, plus accrued but unassessed interest,

computed as to March 12, 2019, is $39,230.39.

                    SECOND CLAIM FOR RELIEF:
             REDUCTION OF FEDERAL TAX ASSESSMENTS
       AGAINST MS. MURDOCK AND MR. PETERSEN TO JUDGMENT

       13.     The United States re-alleges paragraphs 1 through 12 above.

       14.     On the dates, in the amounts, and for the tax periods and types set forth

below, a duly authorized delegate of the Secretary of the Treasury made the following

timely and proper assessments against Ms. Murdock and Mr. Petersen:




                                                                                   Page 4 of 7

      Case 3:19-cv-00083-JWS Document 1 Filed 03/28/19 Page 4 of 7
Type of Tax               Tax Period                Date Assessed              Amount Assessed2

Form 1040                 2005                      07/28/2008                 $7,393.00 (T)
                                                    07/28/2008                 $200.20 (P2)
                                                    07/28/2008                 $1,164.82 (P3)
                                                    07/28/2008                 $724.78 (P1)
                                                    07/28/2008                 $1,182.96 (I)
                                                    11/21/2011                 $569.47 (P1)
                                                    11/25/2013                 $1,1894.83 (I)
Form 1040                 2006                      07/28/2008                 $6,842.00 (T)
                                                    07/28/2008                 $233.27 (P2)
                                                    07/28/2008                 $1,098.40 (P3)
                                                    07/28/2008                 $390.54 (P1)
                                                    07/28/2008                 $583.66 (I)
                                                    11/21/2011                 $829.91 (P1)
                                                    11/25/2013                 $1,628.36 (I)
Form 1040                 2007                      09/01/2008                 $6,197.00 (T)
                                                    09/01/2008                 $252.08 (P2)
                                                    09/01/2008                 $275.71 (P3)
                                                    09/01/2008                 $83.17 (P1)
                                                    09/01/2008                 $77.58 (I)
                                                    09/09/2008                 $3.17 (I)
                                                    02/08/2010                 $154.00 (P3)
                                                    02/08/2010                 $3,082.00 (T)
                                                    11/21/2011                 $636.65 (P1)
                                                    11/19/2012                 $184.92 (P1)
                                                    11/25/2013                 $1,015.11 (I)
Form 1040                 2008                      11/23/2009                 $5,490.00 (T)
                                                    11/23/2009                 $421.65 (P3)
                                                    11/23/2009                 $74.96 (P1)
                                                    11/23/2009                 $56.63 (I)
                                                    11/21/2011                 $357.04 (P1)
                                                    11/25/2013                 $350.35 (I)
Form 1040                 2009                      05/31/2010                 $3,416.94 (T)
                                                    05/31/2010                 $6.89 (I)
                                                    05/21/2012                 $231.88 (P1)
                                                    05/27/2013                 $109.12 (P1)
                                                    05/19/2014                 $207.66 (I)




2
  Key: T = Tax Assessed; P1 = Failure to Pay Tax Penalty; P2 = Estimated Tax Penalty; P3 = Late Filing
Penalty; I = Interest.


                                                                                              Page 5 of 7

       Case 3:19-cv-00083-JWS Document 1 Filed 03/28/19 Page 5 of 7
       15.     In accordance with 26 U.S.C. § 6303, timely and proper notice of the

assessments set forth in paragraph 14, above, has been given to Ms. Murdock and Mr.

Petersen, stating the amount and demanding payment thereof.

       16.     Despite timely notice and demand for payment of the assessments set forth

in paragraph 14, above, Ms. Murdock and Mr. Petersen have neglected, refused, or failed

to pay the assessments against them.

       17.     Ms. Murdock and Mr. Petersen remain indebted for the balance of the

assessments described in paragraph 14 above, plus accrued interest and statutory

additions according to law, less any payments or credits.

       18.     Since the dates of the assessments described in paragraph 14, above,

interest has accrued as provided by law. The total amount due and owing on the

assessments described in paragraph 14, above, plus accrued but unassessed interest,

computed as to March 12, 2019, is $34,940.14.

                            STATUTE OF LIMITATIONS

       19.     Pursuant to 26 U.S.C. § 6331(k)(1) and (i)(5), the running of the period of

limitations provided for in 26 U.S.C. § 6502(a) on the collection of the above tax

liabilities was suspended by the pendency of an offer in compromise from October 11,

2017 to November 10, 2018.

       20.     Pursuant to 26 U.S.C. § 7811(d), the running of the period of limitations

provided for in 26 U.S.C. § 6502(a) on the collection of the above tax liabilities was

suspended by an application filed with the Office of the Taxpayer Advocate for the

period beginning on the date of the application and ending on the date of the National

Taxpayer Advocate’s decision with respect to such application.



                                                                                     Page 6 of 7

      Case 3:19-cv-00083-JWS Document 1 Filed 03/28/19 Page 6 of 7
       WHEREFORE, the United States prays that the Court adjudge and decree:

       A.      That Ms. Murdock as the sole proprietor of P Plus Contractor is indebted

to the United States in the amount of the assessments described in paragraph 8, above,

together with interest, penalties and other statutory additions as provided by law, in a

total amount of $39,230.39, as of March 12, 2019;

       B.      That Ms. Murdock and Mr. Petersen are indebted to the United States in

the amount of the assessments described in paragraph 14, above, together with interest,

penalties and other statutory additions as provided by law, in a total amount of

$34,940.14, as of March 12, 2019;

       C.      That the United States be granted such other and further relief as the Court

deems just and proper.



Respectfully submitted this 28th day of March, 2019,



                                              RICHARD E. ZUCKERMAN
                                              Principal Deputy Assistant Attorney General


                                      By:     /s/ Landon Yost
                                              LANDON YOST
                                              Trial Attorney

                                              Of Counsel:

                                              BRYAN SCHRODER
                                              United States Attorney




                                                                                    Page 7 of 7

      Case 3:19-cv-00083-JWS Document 1 Filed 03/28/19 Page 7 of 7
